DETAILED ACTION
The amendment filed on 4/8/21 has been received and considered. By this amendment, no claims have been added or cancelled, but Claim 19 was amended.
Response to Arguments
Applicant's arguments filed 4/8/21 have been fully considered but they are not persuasive. Applicant argues Richard does not show the current to voltage converter coupled to a first sample and hold circuit. To clarify, current to voltage converter (1874) is coupled to first sampling circuit (1866) which includes the first sample and hold circuit (see par. 206). Applicant also argues the filter is not coupled to the first sample and hold circuit and the amplifier is not coupled to the filter. Paragraph 141 and 143 of Richard discloses the sample and hold circuit outputs the signal which is then filtered and sent to an amplifier before being digitized by the ADC. Therefore, these different components of the circuit must necessarily be coupled to each other. Otherwise, the signal will not travel through these different stages. As for the second sample and hold circuit being coupled to the filter and amplifier of the first feedback electrical path, par. 206 and 209 and Fig. 19 show that switch 1864 lets the two sampling circuits share the amplifier and filter. In other words, the each path can be switched to be coupled to the filter and amplifier. Finally, the voltage to current converter referenced in par. 212 shows how the voltage can be transferred to electric current. More specifically, the second sample and hold circuit receives the voltage signal (see first sentence; par. 209) and then converted to current (see I2; par. 210).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. (PG Pub. 2014/0358012).
Regarding Claims 1, 9, 14, 15, 16, and 17, Richards discloses a wearable device comprising:
a light source to provide light to a media (see LED’s; Fig. 4B);
a current source (see photodetector; Fig. 4B) to detect a version of the light from the media and, from the version of the light, wherein the current source is to generate a first current having AC and DC components (see par. 98 and 142);
an offset cancellation apparatus (see par. 146 and 168) to receive the first current, the offset cancellation apparatus including:
a first feedback electrical path (see negative feedback path; par. 199) including:
a current-to-voltage converter (see converter 1874) coupled to the current source, a first sample and hold circuit (see par. 11) coupled to the current-to-voltage converter, a filter coupled to the first sample and hold circuit, an amplifier coupled to the filter (see par. 143 and 206), and
a first resistor coupled to the amplifier and the current source (see par. 146); and
a second feedback electrical path including:

a voltage-to-current converter coupled to the second sample and hold circuit and the current source (see par. 212); and
a processor intellectual property (IP) block to receive a filtered version of an output of the amplifier and to determine a condition of the media according to the output voltage (see MCU; Fig. 11).
Regarding Claim 2, Richards discloses a wireless interface to allow the processor IP block to communicate with another device (see par. 249).
Regarding Claim 3, Richards discloses a level shifter to level shift the output voltage to a lower voltage level (see par. 141).
Regarding Claim 4, Richards discloses a track-and-hold circuit to track the level-shifted output voltage and then to hold it (see par. 148).
Regarding Claim 5, Richards discloses a gain stage with a low pass filter, wherein the gain stage is to amplify the output of the track-and-hold circuit and is to filter the amplified output (see par. 20).
Regarding Claim 6, Richards discloses an analog-to-digital converter to convert the filtered amplified output to a digital representation, which is the filtered version of the output voltage provided to the processor IP block (see par. 20).
Regarding Claim 7, Richards discloses a light source driver, wherein the processor IP block is to control the light source driver to adjust intensity of the light emitted by the light source (see par. 161).
Regarding Claim 8, Richards discloses wherein the media is part of a living body, and wherein the condition is a heartbeat (see par. 86 and 220).
Regarding Claim 10, Richards discloses wherein the first feedback electrical path is to make continuous time changes in a first phase of a signal to an output of the amplifier in accordance with a scaled voltage representation of a DC component of a first current generated by the current source (see par. 187 and Fig. 13A).
Regarding Claim 11, Richards discloses wherein the output of the amplifier is a second current to be added to the first current (see par. 188).
Regarding Claim 12, Richards discloses wherein the second feedback electrical path is to sample an output of the first sample and hold circuit in a second phase to generate a third current in accordance with an input of the amplifier (see Fig. 16D).
Regarding Claim 13, Richards discloses wherein the third current is to be added to the first current during the first phase (see Fig. 16D).
Regarding Claim 19, Richards discloses wherein the first sample-and-hold circuit is operable to sample the voltage at a first phase of a switching signal (see par. 14).
Regarding Claim 20, Richards discloses wherein the second sample-and-hold circuit is to sample the output voltage at a second phase of the switching signal (see par. 15).


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792       
                                                                                                                                                                                                 /Amanda K Hulbert/Primary Examiner, Art Unit 3792